Citation Nr: 1824551	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-33 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel









INTRODUCTION

The Veteran served on active duty from January 1974 to February 1976.  He died in April 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.


FINDING OF FACT

The cause of the Veteran's death in April 2012 was hypertensive and atherosclerotic cardiovascular disease with congestive heart failure; the record contains no indication that these disabilities were causally related to his active service, any incident therein, or his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. §§ 3.312, 3.1600 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Analysis

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

In this matter, the Veteran died in April 2012, and his Certificate of Death indicates that the cause of his death was hypertensive and atherosclerotic cardiovascular disease with congestive heart failure.  The Board notes that the Veteran was service-connected for left knee injury, status-post meniscectomy, at the time of his death.

The appellant argues that the Veteran was unable to exercise due to his service-connected left knee disability, which led to diabetes and his fatal heart condition.  See, e.g., the VA Form 9 September 2014.  She has also asserted that the Veteran's fatal heart disability was incurred during service in the Republic of Vietnam.  See the appellant's notice of disagreement (NOD) dated November 2013.  For the reasons set forth below, the Board finds that the service connection for the cause of the Veteran's death is not warranted.

As indicated above, the Veteran served on active duty from January 1974 to February 1976.  The evidence of record, including the Veteran's service records and an inquiry with the National Personnel Records Center (NPRC), indicates that he did not serve in the Republic of Vietnam during his military service.  As such, he is not presumed to have been exposed to herbicides, and 38 C.F.R. §§ 3.307, 3.309 are not for application.  Moreover, there is no indication or contention that symptoms of cardiovascular disease and/or congestive heart failure were first experienced by the Veteran in service or that his fatal cardiovascular disease and congestive heart failure were otherwise directly related to service.  As such, the Board will focus on the appellant's primary argument that the Veteran's death was causally related to his service-connected left knee disability.

In addition to the laws and regulations cited above, service connection may also be granted as a matter of presumption.  Significantly, certain chronic diseases, such as cardiovascular-renal disease, although not manifested during service, may be service-connected if manifest within certain prescribed periods following service discharge.  Cardiovascular-renal disease, for instance, must be manifest to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307(a) (3), 3.309(a).  Here, there is no evidence that the Veteran's heart disability was manifested until decades after active duty discharge.  These presumptive provisions are therefore not applicable.

The Veteran was service-connected for left knee injury, status-post meniscectomy, at 10 percent, effective from February 21, 1976.  An increased rating claim was denied in August 1998.

As indicated above, the appellant contends that the Veteran was unable to exercise as a result of his service-connected left knee disability and therefore developed a fatal heart disability.  See the appellant's VA Form 9 dated September 2014.

Significantly, no medical professional has suggested that the Veteran's fatal cardiovascular disease with congestive heart failure was caused by or proximately due to his service-connected left knee disability, and neither has the appellant presented, identified, or even alluded to the existence of any such medical evidence or opinion.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

The appellant has been afforded ample opportunity to present competent medical evidence in support of her claim; however, she has failed to do so.  See 38 U.S.C. § 5107(a) (2012) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, the claim is denied.








ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


